Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  November 16, 2020                                                                               Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                        David F. Viviano,
                                                                                                        Chief Justice Pro Tem
  161335(63)
                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  THOMAS J. O’BRIEN, JR.,                                                                            Richard H. Bernstein
                                                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                      Megan K. Cavanagh,
                                                                  SC: 161335                                          Justices

  v                                                               COA: 347830
                                                                  Oakland CC Family Division:
                                                                    2017-265355-FJ
  ANN MARIE D’ANNUNZIO,
             Defendant-Appellant.
  _________________________________________/

        On order of the Chief Justice, the motion of attorney Kathryn M. Cushman to
  withdraw as counsel for plaintiff-appellee is GRANTED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                              November 16, 2020

                                                                             Clerk